Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

2.	This action is in response to Applicant’s filing on June 29, 2020. Claims 1-20 are pending and examined below.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 1, 8, and 15 are rejected under 35 U.S.C. 101 as being directed to the judicial exception of the abstract idea of a mental process.

5.	Claim 1 is a method but is directed to the judicial exception of an abstract idea. The claim recites detecting a pavement marking around a vehicle, comparing the pavement marking to one present in a map, and determining whether a change has occurred. These limitations cover the collection and judgement of data. These can be performed in the mind. For example, one could drive along in a car, note the surrounding pavement markings, and compare them to a map. ‘updating…’ is an additional element. The exception is not integrated into a practical application because ‘updating…’ is considered insignificant extra-solution activity. ‘updating…’ is not significantly more because it is considered well-understood, routine, and conventional activity of electronic record keeping, according to MPEP 2106.05(d)(II)(iii).

	Claim 8 is a system but is directed to the judicial exception of an abstract idea. The claim recites detecting a pavement marking around a vehicle, comparing the pavement marking to one present in a map, and determining whether a change has occurred. These limitations cover the collection and judgement of data. But for the recitation of ‘one or more processors’ and ‘at least one computer-readable storage medium’, these can be performed in the human mind. For example, one could drive along in a car, note the surrounding pavement markings, and compare them to a map. ‘update…’ is an additional element. The exception is not integrated into a practical application because ‘one or more processors’ and ‘at least one computer-readable storage medium’ are simply used as tools to apply the exception. ‘update…’ is considered insignificant extra-solution activity. ‘update…’ is considered well-understood, routine, and conventional activity of electronic record keeping, according to MPEP 2106.05(d)(II)(iii). ‘one or more processors’ and ‘at least one computer-readable storage medium’ are not significantly more because, as stated above, the exception is merely applied with these tools.

Claim 15 is a system but is directed to the judicial exception of an abstract idea. The claim recites detecting a pavement marking around a vehicle, comparing the pavement marking to one present in a map, and determining whether a change has occurred. These limitations cover the collection and judgement of data. But for the recitation of ‘one or more processors’ and ‘a non-transitory computer-readable storage medium’, these can be performed in the human mind. For example, one could drive along in a car, note the surrounding pavement markings, and compare them to a map. ‘update…’ is an additional element. The exception is not integrated into a practical application because ‘one or more processors’ and ‘a non-transitory computer-readable storage medium’ are simply used as tools to apply the exception. ‘update…’ is considered insignificant extra-solution activity. ‘update…’ is considered well-understood, routine, and conventional activity of electronic record keeping, according to MPEP 2106.05(d)(II)(iii). ‘one or more processors’ and ‘a non-transitory computer-readable storage medium’ are not significantly more because, as stated above, the exception is merely applied with these tools.


Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


7.	Claims 1, 2, 5-9, 12-16, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Caccin et al., US 20210304491 A1, herein referred to as Caccin.

	Regarding claim 1,
		Caccin discloses the following:
Detecting a pavement marking around an autonomous vehicle (Paragraph 0070)
Vehicle can use a combination of sensors to determine surrounding environment data, such as lane markings
Comparing the detected pavement marking with a pavement marking present in a semantic data map (Paragraphs 0040 and 0045)
Reconstructed ground map is compared to stored reference map; ground map is updated with new portions or changes
2D semantic labels from sensor data are translated into 3D semantic labels in the geometric map
Determining whether a change has occurred between the detected pavement marking and the pavement marking present in the semantic data map (Paragraphs 0039, 0040, and 0045)
Reconstructed ground map is compared to stored reference map; ground map is updated with new portions or changes
2D semantic labels from sensor data are translated into 3D semantic labels in the geometric map
Updating the semantic data map based on the determining of whether the change has occurred between the detected pavement marking and the pavement marking present in the semantic data map (Paragraphs 0039, 0040, 0045)
ground map is updated with new portions or changes
2D semantic labels from sensor data are translated into 3D semantic labels in the geometric map




Regarding claim 2,
	Caccin, as shown above, discloses all the limitations of claim 1. Caccin further discloses the following:
the pavement marking is a lane line or a crosswalk (Fig. 4B, Paragraph 0070)
surrounding environment data includes lane markings
Fig. 4B shows a crosswalk which is a lane marking

Regarding claim 5,
	Caccin, as shown above, discloses all the limitations of claim 1. Caccin further discloses the following:
Providing the updated semantic data map to an autonomous vehicle fleet (Fig. 3, Paragraph 0038)
Multiple vehicles have access to data store which is where the ground map is stored



Regarding claim 6,
	Caccin, as shown above, discloses all the limitations of claim 1. Caccin further discloses the following:
Generating geospatial tiles around the autonomous vehicle (Paragraph 0050)
Surrounding surface is divided into cells
Designating each geospatial tile that is associated with the detected pavement marking (Paragraph 0049)
Number of points in cell are classified based on characteristics within the data

Regarding claim 7,
	Caccin, as shown above, discloses all the limitations of claim 6. Caccin further discloses the following:
The geospatial tile is a local LIDAR intensity tile or a colorized tile (Fig. 6, Paragraphs 0063 and 0064)
Cell color is based on confidence score
Confidence can be used to smooth out data based on intensity or height

Regarding claims 8 and 15, the claim limitations are similar to those in claim 1 and are rejected using the same rationale as seen above in claim 1.

	Regarding claims 9 and 16, the claim limitations are similar to those in claim 2 and are rejected using the same rationale as seen above in claim 2.

	Regarding claims 12 and 19, the claim limitations are similar to those in claim 5 and are rejected using the same rationale as seen above in claim 5.

	Regarding claim 13, the claim limitations are similar to those in claim 6 and are rejected using the same rationale as seen above in claim 6.

	Regarding claim 14, the claim limitations are similar to those in claim 7 and are rejected using the same rationale as seen above in claim 7.

	Regarding claim 20, the claim limitations are similar to those in claims 6 and 7 and are rejected using the same rationale as seen above in claims 6 and 7.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being obvious over Caccin, and in view of Bai et al., US 10803325 B2, herein referred to as Bai.

	Regarding claim 3, Caccin discloses using a combination of image data and LIDAR to capture data of a surrounding environment (Paragraph 0070) and creating a point cloud from the LIDAR data (Paragraph 0024), but fails to explicitly disclose using the LIDAR to map the road markings. However, Bai discloses using LIDAR to generate point cloud data associated with the surrounding environment, which includes lane markings (Col. 14 lines 49-54, Col. 13 lines 64-67). It would have been obvious to one skilled in the art at the time of filing to modify the invention of Caccin to use the LIDAR to detect the lane markings. The motivation to do this would be to accurately detect the lane markings. Since lane markings are made of a different material than the roads they are painted on, the markings could provide a distinct point cloud signature compared to the road. Also, road markings have reflective properties to ensure driving during night is possible. This property could also be utilized for LIDAR capabilities since the resulting point cloud will have a much higher intensity near the lane markings.

	Regarding claims 10 and 17, the claim limitations are similar to those in claim 3 and are rejected using the same rationale as seen above in claim 3.

10.	Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being obvious over Caccin, and in view of Phuyal et al., US 6856897 B1, herein referred to as Phuyal.

	Regarding claim 4, Caccin discloses determining whether a change has occurred in a detected pavement marking compared to a stored pavement marking in a map (Paragraphs 0039 and 0040), but fails to explicitly disclose this change being a percentage change. However, Phuyal discloses a road grade change as a percentage change (Col. 3 lines 63-66). It would have been obvious to one skilled in the art at the time of filing to modify the invention of Caccin to express the change in road marking data as a percentage change. The motivation to do this would be to use a well-known way of expressing change.

	Regarding claims 11 and 18, the claim limitations are similar to those in claim 4 and are rejected using the same rationale as seen above in claim 4.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20210095970, by Lu et al., is relevant to the current application because it discloses using sensor data to map an environment around a vehicle. The sensor data could be obtained by LIDAR.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ALLEN BUKSA whose telephone number is (571)272-5346. The examiner can normally be reached M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.A.B./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664